EXHIBIT 10.64

 

EXHIBIT I

 

JUNE 5, 2002, AMENDMENT TO ITEM NO. 10.29

 

(TEXAS GAS 5-YEAR FIRM NO-NOTICE TRANSPORTATION AGREEMENT)

 

--------------------------------------------------------------------------------


 

L0008876
N000415

June 5, 2002

 

William’s, Gas Pipeline
Texas Gas, P. O. Box 20008
3800 Frederica St.
Owensboro, KY
270/926-8686

 

Louisville Gas and Electric Company

820 West Broadway

Louisville, KY 40202

 

Gentlemen:

 

Reference is made to the Transportation Agreement (Agreement) dated November 1,
1993, as amended, between Texas Gas Transmission Corporation (Texas Gas) and
Louisville Gas and Electric Company (LG&E) providing for the transportation of
natural gas by Texas Gas for LG&E.

 

Accordingly, Texas Gas and LG&E hereby desire to amend the Agreement (originally
referred to as the 5-year agreement) between them as follows:

 

A.            ARTICLE V, Section 5.1, Term of Agreement, shall be deleted in its
entirety and replaced with the following:

 

5.1           This Agreement shall become effective upon its execution and
remain in full force and effect with a primary term beginning November 1, 1993,
(with the rates and charges described in Article VIII becoming effective on that
date) and extending through October 31, 2008.  At the end of such primary term,
or any subsequent roll-over term, this Agreement shall automatically be extended
for an additional roll-over term of five (5) years, unless Customer terminates
this Agreement at the end of such primary term or roll-over term by giving Texas
Gas at least 365 days advance written notice prior to the expiration of the
primary term of any subsequent roll-over term.

 

This amendment shall become effective upon its execution and shall remain in
force for a term to coincide with the term of the Agreement.

 

The operation of the provisions of this amendment shall be subject to all
applicable governmental statutes and all applicable and lawful orders, rules,
and regulations.

 

Except as herein amended, the Agreement between the parties hereto shall remain
in full force and effect.

 

If the foregoing is in accordance with your understanding of our Agreement,
please execute both copies and return to us.  We will, in turn, execute them and
return one copy for your records.

 

 

 

Very truly yours,

 

 

 

 

LOUISVILLE GAS AND ELECTRIC COMPANY

TEXAS GAS TRANSMISSION CORPORATION

 

 

 

 

By:

/s/ Chris Hermann

 

By:

/s/ Kathy F. Kirk

 

 

 

 

 

Title:  Senior VP-Distribution Operations

ATTEST:

/s/ Sherry L. Rice, Asst. Sec.

 

 

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED this 15th day of July, 2002.

 

 

 